Case: 10-20679     Document: 00511561245         Page: 1     Date Filed: 08/03/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           August 3, 2011

                                       No. 10-20679                        Lyle W. Cayce
                                                                                Clerk

In Re: In the Matter of The Complaint of tucker Energy Services, Ltd., as
Owner and Operator of the Miss Nevelyn for Exoneration from or Limitation
of Liability

TUCKER ENERGY SERVICES, LIMITED,

                                                  Plaintiff-Appellee
v.

FLAMBEAU ENVIRONMENTAL, INCORPORATED;
FLAMBEAU CONTROLS,

                                                  Defendants-Appellants

B.J. CHAUVIN, III,

                                                  Claimant-Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 4:05-CV-01265


Before WIENER, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*



        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-20679      Document: 00511561245        Page: 2     Date Filed: 08/03/2011



                                     No. 10-20679

       Plaintiff-Appellee Tucker Energy Services, Ltd. (“Tucker”) filed a
limitation proceeding in which Claimant-Appellant B.J. Chauvin III filed a claim
for personal injury arising out of his alleged emotional injures incurred when
Tucker’s vessel, the Miss Nevelyn, capsized. The district court concluded that
Chauvin could not recover from Tucker based on its determinations, among
others not challenged on appeal, that: (1) Chauvin was not a Sieracki seaman,
(2) Chauvin did not suffer from recoverable mental anguish, (3) it had subject
matter jurisdiction, (4) it was not required to dismiss Tucker’s limitation
proceeding in light of the related litigation subsequently initiated in Trinidad,
and (5) G. Fred Liebkemann should be striken as an expert witness. Our careful
review of the facts and law as reflected in the record on appeal, and the
arguments of the parties as explicated in their briefs, convince us to affirm the
rulings of the district court, essentially for the reasons set forth in its opinion.
Accordingly, the take-nothing judgment of the district court is, in all respects,
AFFIRMED.1




      1
        In so ruling, we deny the Appellants’ motion to vacate the judgment of the district
court and to dismiss appeal for lack of subject matter jurisdiction.

                                            2